Citation Nr: 1517437	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-40 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected death pension benefits as the Veteran's surviving child.


WITNESS AT HEARING ON APPEAL

Appellant and A.C.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from February through June of 1945. He died in August 1945.  The appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Manila, the Republic of the Philippines, which denied the appellant's claim of basic eligibility to non-service-connected death pension benefits.  The appellant has perfected a timely appeal of that decision.

In February 2015, the appellant testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and identified the criteria for establishing a successful claim.  The appellant was offered an opportunity to ask the undersigned questions regarding her claim.  The Veteran has not asserted that VA failed to comply with these duties; she has not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

 In addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) paperless claims file associated with the appellant's claim.  All records in such file have been considered by the Board in adjudicating this matter.  




FINDING OF FACT

The evidence of record does not show that the appellant was permanently incapable of self-support by reason of physical or mental defect before she attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits as the Veteran's surviving child have not been met.  38 U.S.C.A. §§ 101(4), (14), 107 (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has statutory and regulatory duties to notify and assist claimants; however, these provisions are not applicable in cases, such as this, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the Veterans Claims Assistance Act of 2000  (VCAA) has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.

Non-service-connected Death Pension Benefits

The appellant, born in December 1945, contends that she is eligible for VA non-service-connected death pension benefits as the surviving child of the Veteran.  During her February 2015 Board hearing, she testified that she was the surviving child of the Veteran, who had recognized guerilla service after which he died in August 1945.  She described that after her Veteran's death, she did not go to school, but worked as a gardener.  She added that she married and had four children of her own.

VA death benefits may be payable to a child of a Veteran.  38 U.S.C.A. §§ 101(14), 1313, 1542; 38 C.F.R. § 3.5.  To establish status as a surviving child of a Veteran, a child must be unmarried and must either be under the age of 18 and have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.

While the appellant has submitted a number of lay statements expressing that she is experiencing financial hardship, she has not alleged, nor has she demonstrated that
(a) she was either under the age of 18, (b) she become permanently incapable of self-support before the age of 18, or (c) she is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  The evidence of record establishes that she is over the age of 23.  Further, she testified that she was able to work as a gardener and raise a family following the death of the Veteran.  There is no evidence of record that she was ever permanently incapable of self-support.

Moreover, the character of the Veteran's service is such that his survivors are not eligible for non-service-connected death pension benefits.  The record establishes that the Veteran served as a recognized guerrilla.  This service is not considered active military service with the Armed Forces of the United States for the purpose of establishing entitlement to non-service-connected disability pension.  See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).  As the Veteran was not eligible for disability pension benefits prior to his death, his surviving child is also not eligible for death pension benefits. 
In sum, the record contains no objective evidence establishing that the appellant meets the criteria for a surviving child for VA purposes.  Furthermore, even if the Board found that appellant was a surviving child of the Veteran for VA purposes, she would not be eligible for VA death pension benefits due to the Veteran's service as a recognized guerrilla.  Accordingly, the Board must find that the appellant lacks basic eligibility for VA death pension benefits.  38 U.S.C.A. §§ 101(4), (14); 38 C.F.R. §§ 3.3 , 3.57, 3.356.  The appeal in this matter must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER


Entitlement to non-service-connected death pension benefits as the Veteran's surviving child is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


